TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00336-CV


Kenneth Hartman, Appellant

v.


Oakwood Acceptance Corporation, Appellee





FROM THE DISTRICT COURT OF LEE COUNTY, 335TH JUDICIAL DISTRICT

NO. 11,565, HONORABLE H.R. TOWSLEE, JUDGE PRESIDING 





	Appellant Kenneth Hartman has notified this Court that he no longer wishes to pursue
his appeal and has moved to dismiss the appeal.  We grant his motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(2).



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   August 30, 2002
Do Not Publish